DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 7/08/2020 and 6/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 and all intervening claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 does not  particularly point out and claim the subject matter. Claim 11 is vague and indefinite. 
Claim 17 and all intervening claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 does not  particularly point out and claim the subject matter. Claim 17 is vague and indefinite. 

Claim 23 and all intervening claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 23 does not  particularly point out and claim the subject matter. Claim 23 is vague and indefinite. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 11-14, 17-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0188200 A1 to Gao et al(hereafter referenced as Gao) in view of Pub.No.: US 2015/0149610 A1 to Jhanb et al(hereafter referenced as Jhanb).

Regarding claim 11, Gao discloses “an information processing system comprising: circuitry configured to: determine, in response to a request for using a service (i.e. request from cellular device or electronic device [Fig.1])  from an electronic device (electronic device 101) connected to the information processing system (information processing system 104) via a network (network 103)”, whether a number of devices(multiple devices 101, 102) , “using the service requested in the request, has reached an upper limit number previously set”(determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067]).
Gao does not explicitly disclose “and allow the electronic device to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” 
However, Jhanb in an analogous art discloses  “and allow(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.
	Regarding claim 12 in view of claim 11, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request” (detection and control system Jhanb [Fig.1/item 116 and 117]), “whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “and determine, upon determining that the service requested is not useable by the electronic device, whether a number of devices using the service requested has reached the upper limit number” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 13 in view of claim 11, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).
Regarding claim 14 in view of claim 11, the references combined disclose “wherein the circuitry is further configured to transmit display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon determining that the number of devices using the requested application has not reached the upper limit number” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receive user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input” (detection and control system Jhanb [Fig.1/item 116 and 117]).
Regarding claim 17, Gao discloses “an information processing method comprising: determining, in response to a request for using a service from an electronic device (electronic device 101) connected to an information processing system(information processing system 104)  via a network(network 103), whether a number of devices(multiple devices 101, 102), using the service requested in the request, has reached an upper limit number previously set” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067]).
Gao does not explicitly disclose “and  allowing the electronic device to use the service requested upon the determining indicating that the number of devices using the service requested has not reached the upper limit number.”
However, Jhanb in an analogous art discloses  “and allowing(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number indicating that the number of devices using the service requested has not reached the upper limit number.” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.
Regarding claim 18 in view of claim 17, the references combined disclose “further comprising: secondly determining, in response to the request(detection and control system Jhanb [Fig.1/item 116 and 117]), whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “thirdly determining, upon the secondly determining indicating that the service requested is not useable by the electronic device, whether a number of devices using the service requested has reached the upper limit number” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 19 in view of claim 17, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).
Regarding claim 20 in view of claim 17, the references combined disclose “further comprising: transmitting display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon the determining indicating that the number of devices using the requested application has not reached the upper limit number” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receiving user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input.” (detection and control system Jhanb [Fig.1/item 116 and 117]).
Regarding claim 23, Gao discloses “an information processing apparatus, comprising: circuitry configured to: determine, in response to a request for using a service from an electronic device(electronic device 101)  connected to the information processing system via a network(network 103), whether a number of devices(multiple devices 101, 102), using the service requested in the request, has reached an upper limit number previously set” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold [par.0067])
Gao does not explicitly disclose “and allow the electronic device to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” 
However, Jhanb in an analogous art discloses  “and allow(detection and control system Jhanb [Fig.1/item 116 and 117]) the electronic device (device Jhanb [Fig.1/item s101-103]) to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (determining whether at least a threshold number of identical service requests are directed to the service; or determining whether communications to the service are exhibiting at least a thresh old latency level to decide whether capacity limit rule has been violated Jhanb [par.005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service with Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated in order to provide additional security. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network and Jhanb system determines a response via a threshold via a network, and both are from the same field of endeavor.
Regarding claim 24 in view of claim 23, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request” detection and control system Jhanb [Fig.1/item 116 and 117]), “whether the service requested is useable by the electronic device” (determine whether communications to the service are exhibiting at least a threshold latency level to decide whether capacity limit rule has been violated Jhanb [par.005]); “and determine, upon determining that the service requested is not useable by the electronic device, whether a number of devices using the service requested has reached the upper limit number” (when a detection system determines that the volume of requests directed to at least one of the services exceeds a capacity limit threshold, it will cause the proxies to instruct the devices to slow or stop the service requests until the system determines that it is clear to resume communication Jhanb [par.003]).
Regarding claim 25 in view of claim 23, the references combined disclose “wherein the service requested is a package including one or more applications” (acquiring location information of a positionable electronic device or application having a network identification identical to a network identification of the unpositionable electronic device or application, and a timestamp corresponding to the location information Gao[[Fig.3/item 202]).
Regarding claim 26 in view of claim 23, the references combined disclose “wherein the circuitry is further configured to transmit display information to the electronic device” (user 110 may interact with the server 104 by using the electronic devices 101 and 102 via the network 103, so as to receive or transmit messages and the like Gao[par.0021]), “upon determining that the number of devices using the requested application has not reached the upper limit number” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]); “and receive user input from the electronic device in response to the display information, to allow the electronic device to use the service requested in response to receipt of the user input.” (detection and control system Jhanb [Fig.1/item 116 and 117]).


6.	Claims 15-16, 21-22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0188200 A1 to Gao et al(hereafter referenced as Gao) in view of Pub.No.: US 2015/0149610 A1 to Jhanb et al(hereafter referenced as Jhanb), in further view of Pub.No.: US 2012/0258740 A1 to Mildh et al(hereafter referenced as Mildh).
Regarding claim 15 in view of claim 11, the references combined disclose “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request has reached the upper limit number previously set” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]), 
Neither  Gao nor Jhanb explicitly disclose “upon the request for using the service coming from an electronic device, connected to the information processing system via a network, not previously registered for the service”; and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.
However, Mildh in an analogous art discloses “upon the request for using the service coming from an electronic device”(In step 300, a TAU request message is received from the UE Mildh [par.0014]), “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and determine, upon determining that the service requested is not useable by the electronic device not previously registered for the service, whether a number of devices using the service requested has reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Regarding claim 21 in view of claim 17, the references combined disclose “further comprising: wherein the determining includes: determining whether the number of devices using the service requested in the request has reached the upper limit number previously set upon the request for using the service coming from an electronic device” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067])
Neither Gao nor Jhanb explicitly disclose “connected to the information processing system via a network, not previously registered for the service; and wherein the allowing includes: allowing the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.
However, Mildh in an analogous art discloses “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and wherein the allowing includes: allowing  the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 22 in view of claim 21, the references combined disclose “further comprising: secondly determining, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]); “and thirdly determining, upon the secondly determining indicating that the service requested is not useable by the electronic device not previously registered for the service, whether a number of devices using the service requested has reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Regarding claim 27 in view of claim 23, the references combined disclose “wherein the circuitry of the information processing system is configured to determine whether the number of devices using the service requested in the request has reached the upper limit number previously set, upon the request for using the service coming from an electronic device” (determining whether a time interval between two timestamps corresponding to location information and adjacent to the timestamp of the positioning request exceeds a preset threshold Gao [par.0067]).
Neither Gao nor Jhanb explicitly disclose “connected to the information processing system via a network, not previously registered for the service; and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.”
However, Mildh in an analogous art discloses “connected to the information processing system via a network (determine device B is connected via system network Mildh [Fig.4/item 210]) , not previously registered for the service”(determine device A is not previously connected to network Mildh [Fig.3/item 200]) ; “and allow the electronic device, not previously registered for the service, to use the service requested upon determining that the number of devices using the service requested has not reached the upper limit number.” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gao’s device utilizing a positioning service to determine a response to a request service and Jhanb’s system which utilizes a threshold to determine whether to allow the electronic device to be used based on a capacity limit rule being violated with Mildh’s access control system which allows access based on a threshold and connection. One of ordinary skill would have been motivated to combine because Gao’s system determines a response request via a network, Jhanb’s system determines a response via a threshold via a network, Mildh teaches an access control system within a network for an electronic device, and all are from the same field of endeavor.
Regarding claim 28 in view of claim 27, the references combined disclose “wherein the circuitry is further configured to: determine, in response to the request, whether the service requested is useable by the electronic device not previously registered for the service” (determine device A is not previously connected to network Mildh [Fig.3/item 200]); and determine, upon determining that the service requested is not useable by the electronic device not previously registered for the service, whether a number of devices using the service requested has reached the upper limit number” (is the Relative distance between A and B greater than threshold Mildh[Fig.4/item 212] , if no normal process Mildh[Fig.4/item 214], if yes limit access Mildh[Fig.4/item 216]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433